UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 20-2096


In re: DARIUS J. WILLIAMS, a/k/a Nitty,

                     Petitioner.



               On Petition for Extraordinary Writ. (7:17-cr-00084-BR-1)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Darius J. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darius J. Williams has filed a petition and a supplemental petition for an

extraordinary writ pursuant to the All Writs Act, 28 U.S.C. § 1651(a). Williams requests

in these petitions that this court vacate his conviction for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1). The All Writs Act, however, does

not provide a colorable vehicle for Williams’ claim. See Carlisle v. United States, 517 U.S.

416, 429 (1996). Accordingly, we deny Williams’ motion to appoint counsel, his petition,

and his supplemental petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                     PETITIONS DENIED




                                             2